Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9-16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (CN104570449).
Regarding claim 1, Bai et al. (figure 4) discloses a color filter (CF) substrate, comprising, a base substrate (1, 2); a CF pixel array (4) provided on the base substrate and including CF pixel units in an array; and image sensors (10) provided on the CF pixel array, 
Regarding claim 7, Bai et al. (figure 4) discloses wherein the image sensors include imaging pixel units, the imaging pixel units being in one-to-one correspondence with the CF pixel units.
Regarding claim 9, Bai et al. (figure 4) discloses a display panel, comprising the CF substrate according to any one of claim 1.
Regarding claim 10, Bai et al. (figure 4) discloses an array substrate cell-assembled with the CF substrate, wherein the image sensors are provided between the base substrate of the CF substrate and the array substrate (9).
Regarding claim 11, Bai et al. (figure 4) discloses wherein the array substrate includes a driving pixel array, the driving pixel array corresponding to the CF pixel array of the CF substrate, the driving pixel array including open areas for display and a non-display area among the open areas, and an orthographic projection of the image sensors on the driving pixel array is within the non-display area (black matrix area).
Regarding claim 12, Bai et al. (figure 4) discloses wherein the array substrate includes thin-film transistors (TFTs) provided in the non-display area; and the image sensors and the TF's are at least partially overlapped in a direction perpendicular to the array substrate (figure 3).
Regarding claim 13, Bai et al. (figure 4) discloses a display device, comprising the display panel according to claim 9.
Regarding claim 14, Bai et al. (figure 4) discloses executing a photographing operation by using the image sensors during the non-display operation of the display panel.
    


Regarding claim 15, Bai et al. (figure 4) discloses wherein the display device further includes a backlight; and the operation method further comprises: turning off the backlight during the photographing operation.
The limitations "the operation method further comprises: turning off the backlight during the photographing operation" are regarded as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 16, Bai et al. (figure 4) discloses a method of manufacturing a color filter (CF) substrate, comprising: 
providing a base substrate (2); 
forming a CF pixel array (4) on the base substrate, the CF pixel array including CF pixel units arranged in an array; and 
forming image sensors (10) on the CF pixel array, the image sensors corresponding to at least part of the CF pixel units and configured to receive light travelling through the CF pixel units for imaging.  
Regarding claim 20, Bai et al. (figure 4) discloses wherein the forming of the image sensors on the CF pixel array includes: providing the image sensors on a support substrate; and fixing the support substrate on the CL pixel array (8).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (CN104570449) in view of Ryu (US 2006/0145223).
Regarding claim 2, Bai et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Bai et al. is silent regarding a first protective layer.  Ryu (figure 6) teaches a first protective layer at least covering the CF pixel array (606), the image sensors (602) being provided on the first protective layer (604).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first protective layer as taught by Ryu in order to achieve an image sensor capable of coinciding focusing lengths of individual colors with different wavelengths. 
Regarding claim 3, Ryu (figure 6) teaches wherein the first protective layer is a single-layer structure or a multi-layer structure including silicon nitride, silicon oxide, or, silicon oxynitride (see at least paragraph 0041).  
Regarding claim 4, Ryu
Regarding claim 5, Ryu (figure 6) teaches wherein material of the second protective layer is resin material (see at least claim 3).  
Regarding claim 6, Ryu (figure 6) teaches a support substrate (600), wherein the image sensors are provided on the support substrate, and the support substrate is fixed on the CF pixel array.  
Regarding claim 8, Ryu (figure 6) teaches wherein the CF pixel units include red pixel units, green pixel units, blue pixel units, yellow pixel units, cyan pixel units, and magenta pixel units.  
Regarding claim 17, Bai et al. discloses the limitations as shown in the rejection of claim 16 above.  However, Bai et al. is silent regarding wherein the forming of the image sensors on the CF pixel array includes forming the image sensors on the CF pixel array by a semiconductor process.  Ryu (figure 6) teaches wherein the forming of the image sensors on the CF pixel array includes forming the image sensors on the CF pixel array by a semiconductor process (see at least paragraphs 0053-0054).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process as taught by Ryu in order to achieve an image sensor capable of coinciding focusing lengths of individual colors with different wavelengths. 
Regarding claim 18, Ryu (figure 6) teaches wherein the forming of the image sensors on the CF pixel array includes: forming a first protective layer at least covering the CF pixel array; and forming the image sensors on the first protective layer by a semiconductor process.  
Regarding claim 19, Ryu (figure 6) teaches forming a second protective layer covering the CF pixel array and the image sensors (600, 601, 607).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAUREN NGUYEN/Primary Examiner, Art Unit 2871